Exhibit 10.2

SECOND AMENDED AND RESTATED

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

1.    Definitions    1 2.    Registration Rights    5    2.1   

Demand Registration

   5    2.2   

Company Registration

   6    2.3   

Underwriting Requirements

   6    2.4   

Obligations of the Company

   8    2.5   

Furnish Information

   9    2.6   

Expenses of Registration

   9    2.7   

Delay of Registration

   10    2.8   

Indemnification

   10    2.9   

Reports Under Exchange Act

   12    2.10   

Limitations on Subsequent Registration Rights

   12    2.11   

“Market Stand-off” Agreement

   13    2.12   

Restrictions on Transfer

   13    2.13   

Termination of Registration Rights

   15 3.    Information Rights    15    3.1   

Delivery of Financial Statements

   15    3.2   

Inspection

   16    3.3   

Confidentiality

   16 4.    Additional Covenants    17    4.1   

Insurance

   17    4.2   

Employee Agreements

   17    4.3   

Matters Requiring Investor Director Approval

   17    4.4   

Board Matters

   19    4.5   

Successor Indemnification

   19    4.6   

Termination of Covenants

   19 5.    Miscellaneous    19    5.1   

Successors and Assigns

   19    5.2   

Governing Law

   20    5.3   

Counterparts; Facsimile

   20    5.4   

Titles and Subtitles

   20    5.5   

Notices

   20    5.6   

Amendments and Waivers

   20

 

i



--------------------------------------------------------------------------------

  5.7   

Severability

   21   5.8   

Aggregation of Stock

   21   5.9   

Additional Investors

   21   5.10   

Entire Agreement

   21   5.11   

Delays or Omissions

   21   5.12   

Acknowledgment

   21

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

INVESTORS’ RIGHTS AGREEMENT

THIS SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT is made as of the
23rd day of July, 2008, by and among Nanotope, Inc., a Delaware corporation (the
“Company”), each of the investors listed on Schedule A hereto, each of which is
referred to in this Agreement as an “Investor”, each of the stockholders listed
on Schedule B hereto, each of whom is referred to herein as a “Key Holder” and
any Additional Purchaser (as defined in the Purchase Agreement) that becomes a
party to this Agreement in accordance with Section 5.9 hereof.

RECITALS

WHEREAS, certain of the Investors (the “Existing Investors”) hold shares of the
Company’s Series A Preferred Stock and possess registration rights, information
rights, rights of first offer, and other rights pursuant to an Amended and
Restated Investors’ Rights Agreement dated as of March 31, 2006 between the
Company and such Investors (the “Prior Agreement”); and

WHEREAS, the Existing Investors are holders of at least majority of the
Registrable Securities of the Company (as defined in the Prior Agreement), and
desire to amend and restate the Prior Agreement in its entirety and to accept
the rights created pursuant to this Agreement in lieu of the rights granted to
them under the Prior Agreement; and

WHEREAS, certain of the Investors are parties to that certain Series B Preferred
Stock Purchase Agreement of even date herewith between the Company and certain
of the Investors (the “Purchase Agreement”), under which certain of the
Company’s and such Investors’ obligations are conditioned upon the execution and
delivery of this Agreement by such Investors, Existing Investors holding at
least a majority of the Registrable Securities, and the Company;

NOW, THEREFORE, the Existing Investors hereby agree that the Prior Agreement
shall be amended and restated, and the parties to this Agreement further agree
as follows:

1. Definitions. For purposes of this Agreement:

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.

1.3 “Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof)

 

1



--------------------------------------------------------------------------------

arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement of the
Company, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (ii) an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by the indemnifying party (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.

1.4 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

1.5 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.6 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.

1.7 “Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

1.8 “Form S-2” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

1.9 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

1.10 “GAAP” means generally accepted accounting principles in the United States.

1.11 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.

1.12 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

 

2



--------------------------------------------------------------------------------

1.13 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

1.14 “IPO” means the Company’s first underwritten public offering of its Common
Stock under the Securities Act.

1.15 “Key Employee” means any executive-level employee (including division
director and vice president-level positions) as well as any employee who, either
alone or in concert with others, develops, invents, programs, or designs any
Company Intellectual Property (as defined in the Purchase Agreement).

1.16 “Key Holder Registrable Securities” means (i) the 3,534,700 shares of
Common Stock held by the Key Holders, and (ii) any Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of such shares.

1.17 “Major Investor” means any Investor that, individually or together with
such Investor’s Affiliates, holds at least 500,000 shares of Registrable
Securities (as adjusted for any stock split, stock dividend, combination, or
other recapitalization or reclassification effected after the date hereof).

1.18 “Morningside” means Morningside Venture Investments Ltd. and members of the
Morningside group of companies.

1.19 “Morningside Director” means the director of the Company appointed by
Morningside Venture Investments Ltd. pursuant to the terms of the Second Amended
and Restated Voting Agreement of even date herewith by and among the Company and
the stockholders of the Company party thereto.

1.20 “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

1.21 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.22 “Preferred Stock” means, collectively, shares of the Company’s Series A
Preferred Stock and Series B Preferred Stock.

1.23 “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series A Preferred Stock; (ii) the Common Stock issuable or
issued upon conversion of the Series B Preferred Stock; (iii) any Common Stock,
or any Common Stock issued or issuable (directly or indirectly) upon conversion
and/or exercise of any other securities of the Company, acquired by the
Investors after the date hereof; (iv) the Key Holder Registrable Securities; and
(iv) any Common Stock issued as (or issuable upon the conversion or exercise of
any warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (i), (ii) and (iii)

 

3



--------------------------------------------------------------------------------

above; excluding in all cases, however, any Registrable Securities sold by a
Person in a transaction in which the applicable rights under this Agreement are
not assigned pursuant to Section 5.1, and excluding for purposes of Section 2
any shares for which registration rights have terminated pursuant to
Section 2.12 of this Agreement.

1.24 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

1.25 “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Section 2.12(b) hereof.

1.26 “SEC” means the Securities and Exchange Commission.

1.27 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

1.28 “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the
Securities Act.

1.29 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

1.30 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.31 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.

1.32 “Series A Preferred Stock” means shares of the Company’s Series A Preferred
Stock, par value $0.001 per share.

1.33 “Series B Director” means any director of the Company that the holders of
record of the Series B Preferred Stock are entitled to elect pursuant to the
Company’s Certificate of Incorporation.

1.34 “Series B Preferred Stock” means shares of the Company’s Series B Preferred
Stock, par value $0.001 per share.

 

4



--------------------------------------------------------------------------------

2. Registration Rights. The Company covenants and agrees as follows:

2.1 Demand Registration.

(a) Form S-1 Demand. If at any time after the earlier of (i) seven (7) years
after the date of this Agreement or (ii) six (6) months after the effective date
of the registration statement for the IPO, the Company receives a request from
Holders of forty percent (40%) of the Registrable Securities then outstanding
(or a lesser percent if the anticipated aggregate offering price, net of Selling
Expenses, would exceed $6 million) that the Company file a Form S-1 registration
statement, then the Company shall (i) within ten (10) days after the date such
request is given, give notice thereof (the “Demand Notice”) to all Holders other
than the Initiating Holders; and (ii) as soon as practicable, and in any event
within sixty (60) days after the date such request is given by the Initiating
Holders, file a Form S-1 registration statement under the Securities Act
covering all Registrable Securities that the Initiating Holders requested to be
registered and any additional Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.

(b) Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
$2 million of Registrable Securities then outstanding that the Company file a
Form S-3 registration statement with respect to outstanding Registrable
Securities of such Holders, then the Company shall (i) within ten (10) days
after the date such request is given, give a Demand Notice to all Holders other
than the Initiating Holders; and (ii) as soon as practicable, and in any event
within forty-five (45) days after the date such request is given by the
Initiating Holders, file a Form S-3 registration statement under the Securities
Act covering all Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.

(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than ninety
(90) days after the request of the Initiating Holders is given; provided,
however, that the Company may not invoke this right more than twice in any
twelve (12) month period.

(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) (i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two

 

5



--------------------------------------------------------------------------------

registrations pursuant to Section 2.1(a); or (iii) if the Initiating Holders
propose to dispose of shares of Registrable Securities that may be immediately
registered on Form S-3 pursuant to a request made pursuant to Section 2.1(b).
The Company shall not be obligated to effect, or to take any action to effect,
any registration pursuant to Section 2.1(b) during the period that is thirty
(30) days before the Company’s good faith estimate of the date of filing of, and
ending on a date that is six (6) months after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective. A registration shall not be counted as “effected”
for purposes of this Section 2.1(d) until such time as the applicable
registration statement has been declared effective by the SEC, unless the
Initiating Holders withdraw their request for such registration, elect not to
pay the registration expenses therefor, and forfeit their right to one demand
registration statement pursuant to Section 2.6, in which case such withdrawn
registration statement shall be counted as “effected” for purposes of this
Section 2.1(d).

2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Section 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6.

2.3 Underwriting Requirements.

(a) If, pursuant to Section 2.1, the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the underwriter advises the Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Initiating Holders shall so advise all Holders of Registrable Securities that
otherwise would be underwritten pursuant hereto, and the number of Registrable
Securities that may be included in the underwriting shall be allocated among
such Holders of Registrable Securities, including the Initiating Holders, in
proportion (as nearly as practicable) to the number of Registrable Securities
owned by each Holder or in such other proportion as shall

 

6



--------------------------------------------------------------------------------

mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares.

(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares. Notwithstanding the foregoing, in no event
shall (i) the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, (ii) the number of
Registrable Securities included in the offering be reduced below twenty-five
percent (25%) of the total number of securities included in such offering,
unless such offering is the IPO, in which case the selling Holders may be
excluded further if the underwriters make the determination described above and
no other stockholder’s securities are included in such offering or
(iii) notwithstanding (ii) above, any Registrable Securities which are not Key
Holder Registrable Securities be excluded from such underwriting unless all Key
Holder Registrable Securities are first excluded from such offering. For
purposes of the provision in this Section 2.3(b) concerning apportionment, for
any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.

(c) For purposes of Section 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that Holders have requested to be included in such
registration statement are actually included.

 

7



--------------------------------------------------------------------------------

2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to thirty (30) days, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter of such offering;

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

8



--------------------------------------------------------------------------------

(h) promptly make available for inspection by the selling Holders, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $25,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Section 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Section 2.1(a) or Section 2.1(b), as the case may be; provided further that if,
at the time of such withdrawal, the Holders shall have learned of a material
adverse change in the condition, business, or prospects of the Company from that
known to the Holders at the time of their request and have withdrawn the request
with reasonable promptness after learning of such information then the Holders
shall not be required to pay any of such expenses and shall not forfeit their
right to one registration pursuant to Section 2.1(a) or Section 2.1(b). All
Selling Expenses relating to Registrable Securities registered pursuant to this
Section 2 shall be borne and paid by the Holders pro rata on the basis of the
number of Registrable Securities registered on their behalf.

 

9



--------------------------------------------------------------------------------

2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.

 

10



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.8.

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.

 

11



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Company for the IPO;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
the Company so qualifies to use such form).

2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would allow such holder or prospective holder (i) to include such
securities in any registration unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the number of the Registrable Securities of the Holders that are included
or (ii) to initiate a demand for

 

12



--------------------------------------------------------------------------------

registration of any securities held by such holder or prospective holder;
provided that this limitation shall not apply to any additional Investor who
becomes a party to this Agreement in accordance with Section 5.9.

2.11 “Market Stand-off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company of shares of its Common Stock or any other equity securities under
the Securities Act on a registration statement on Form S-1, Form S-2, or Form
S-3, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days) (i) lend;
offer; pledge; sell; contract to sell; sell any option or contract to purchase;
purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Common Stock (whether such shares or
any such securities are then owned by the Holder or are thereafter acquired) or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or other securities, in cash, or
otherwise. The foregoing provisions of this Section 2.11 shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall be applicable to the Holders only if all officers and directors are
subject to the same restrictions and the Company uses commercially reasonable
efforts to obtain a similar agreement from all stockholders individually owning
more than one percent (1%) of the Company’s outstanding Common Stock (after
giving effect to conversion into Common Stock of all outstanding Preferred
Stock). The underwriters in connection with such registration are intended
third-party beneficiaries of this Section 2.11 and shall have the right, power,
and authority to enforce the provisions hereof as though they were a party
hereto. Each Holder further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with such registration
that are consistent with this Section 2.11 or that are necessary to give further
effect thereto. Any discretionary waiver or termination of the restrictions of
any or all of such agreements by the Company or the underwriters shall apply pro
rata to all Holders subject to such agreements, based on the number of shares
subject to such agreements. The restrictions set forth in this Section 2.11
shall in any event terminate two (2) years after the date of the Company’s IPO.

2.12 Restrictions on Transfer.

(a) The Preferred Stock and the Registrable Securities shall not be sold,
pledged, or otherwise transferred, and the Company shall not recognize and shall
issue stop-transfer instructions to its transfer agent with respect to any such
sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Preferred Stock and the Registrable
Securities held by such Holder to agree to take and hold such securities subject
to the provisions and upon the conditions specified in this Agreement.

 

13



--------------------------------------------------------------------------------

(b) Each certificate or instrument representing (i) the Preferred Stock,
(ii) the Registrable Securities, and (iii) any other securities issued in
respect of the securities referenced in clauses (i) and (ii), upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.120) be
stamped or otherwise imprinted with a legend substantially in the following
form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.

(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.12. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC Rule
144, the appropriate restrictive legend set forth in Section 2.12(b), except
that such certificate shall not bear such restrictive legend if, in the opinion
of counsel for such Holder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.

 

14



--------------------------------------------------------------------------------

2.13 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.1 or Section 2.2 shall terminate upon the earliest to occur of:

(a) the closing of a Deemed Liquidation Event, as such term is defined in the
Company’s Certificate of Incorporation; and

(b) when all of such Holder’s Registrable Securities could be sold without
restriction under SEC Rule 144(k) within a ninety (90) day period.

3. Information Rights.

3.1 Delivery of Financial Statements. The Company shall deliver to each Major
Investor, provided that the Board of Directors has not reasonably determined
that such Major Investor is a competitor of the Company:

(a) as soon as practicable, but in any event within one hundred twenty
(120) days after the end of each fiscal year of the Company, (i) a balance sheet
as of the end of such year, (ii) statements of income and of cash flows for such
year, and (iii) a statement of stockholders’ equity as of the end of such year,
all such financial statements audited and certified by independent public
accountants of nationally recognized standing selected by the Company;

(b) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);

(c) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, a statement showing the number of shares of each class and series of
capital stock and securities convertible into or exercisable for shares of
capital stock outstanding at the end of the period, the Common Stock issuable
upon conversion or exercise of any outstanding securities convertible or
exercisable for Common Stock and the exchange ratio or exercise price applicable
thereto, and the number of shares of issued stock options and stock options not
yet issued but reserved for issuance, if any, all in sufficient detail as to
permit the Major Investors to calculate their respective percentage equity
ownership in the Company, and certified by the chief financial officer or chief
executive officer of the Company as being true, complete, and correct;

(d) as soon as practicable, but in any event within thirty (30) days of the end
of each month, an unaudited income statement and statement of cash flows for
such month, and an unaudited balance sheet and statement of stockholders’ equity
as of the end of such month, all prepared in accordance with GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP); and

 

15



--------------------------------------------------------------------------------

(e) as soon as practicable, but in any event thirty (30) days before the end of
each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), prepared on a monthly basis, including balance
sheets, income statements, and statements of cash flow for such months and,
promptly after prepared, any other budgets or revised budgets prepared by the
Company.

Notwithstanding anything else in this Section 3.1 to the contrary, the Company
shall not be obligated under this Section 3.1 to provide information (i) that
the Company, as determined in the sole discretion of its Chief Executive
Officer, determines in good faith may harm the Company’s competitive position or
(ii) the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may cease providing the information set forth in this Section 3.1 during the
period starting with the date sixty (60) days before the Company’s good-faith
estimate of the date of filing of a registration statement if it reasonably
concludes it must do so to comply with the SEC rules applicable to such
registration statement and related offering; provided that the Company’s
covenants under this Section 3.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective.

3.2 Inspection. The Company shall permit each Major Investor (provided that the
Board of Directors has not reasonably determined that such Major Investor is a
competitor of the Company), at such Major Investor’s expense, to visit and
inspect the Company’s properties; examine its books of account and records; and
discuss the Company’s affairs, finances, and accounts with its officers, during
normal business hours of the Company as may be reasonably requested by the Major
Investor; provided, however, that the Company shall not be obligated pursuant to
this Section 3.2 to provide access to any information that it reasonably and in
good faith considers to be a trade secret or confidential information (unless
covered by an enforceable confidentiality agreement, in form acceptable to the
Company) or the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

3.3 Confidentiality. Each Investor agrees that such Investor will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 3.3 by such Investor),
(b) is or has been independently developed or conceived by the Investor without
use of the Company’s confidential information, or (c) is or has been made known
or disclosed to the Investor by a third party

 

16



--------------------------------------------------------------------------------

without a breach of any obligation of confidentiality such third party may have
to the Company; provided, however, that an Investor may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Registrable Securities from such Investor, if such prospective purchaser
agrees to be bound by the provisions of this Section 3.3; (iii) to any
Affiliate, partner, member, stockholder, or wholly owned subsidiary of such
Investor in the ordinary course of business, provided that such Investor informs
such Person that such information is confidential and directs such Person to
maintain the confidentiality of such information; or (iv) as may otherwise be
required by law, provided that the Investor promptly notifies the Company of
such disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.

4. Additional Covenants.

4.1 Insurance. The Company shall use its commercially reasonable efforts to
obtain, within ninety (90) days of the date hereof, from financially sound and
reputable insurers Directors and Officers liability insurance and term
“key-person” insurance on Samuel I. Stupp, Ph.D., each in an amount and on terms
and conditions satisfactory to the Board of Directors, and will use commercially
reasonable efforts to cause such insurance policies to be maintained until such
time as the Board of Directors determines that such insurance should be
discontinued. The key-person policy shall name the Company as loss payee, and
neither policy shall be cancelable by the Company without prior approval by the
Board of Directors.

4.2 Employee Agreements. The Company will cause (i) each person now or hereafter
employed by it or by any subsidiary (or engaged by the Company or any subsidiary
as a consultant/independent contractor) with access to confidential information
and/or trade secrets to enter into a nondisclosure and proprietary rights
assignment agreement and (ii) each Key Employee to enter into a one (1) year
noncompetition and nonsolicitation agreement, each in a form reasonably
acceptable to the Investors holding Series B Preferred Stock. In addition, the
Company shall not amend, modify, terminate, waive, or otherwise alter, in whole
or in part, any of the above-referenced agreements or any restricted stock
agreement between the Company and any employee, without the consent of the
Series B Director.

4.3 Matters Requiring Investor Director Approval.

(a) Matters Requiring Morningside Director Approval So long as Morningside is
entitled to elect the Morningside Director, the Company hereby covenants and
agrees with each of the Investors that it shall not, (x) without approval of the
Board of Directors at a duly convened meeting or by unanimous written consent or
(y) if the Morningside Director votes against such action:

(i) enter into or be a party to any transaction with any director, officer, or
employee of the Company or any “associate” (as defined in Rule 12b-2 promulgated
under the Exchange Act) of any such Person, except for transactions contemplated
by this Agreement, the Purchase Agreement and Transaction Agreements (as such
term is defined in the Purchase Agreement);

 

17



--------------------------------------------------------------------------------

(ii) change the principal business of the Company, enter new lines of business,
or exit the current line of business; or

(iii) sell, assign, license, pledge, or encumber material technology or
intellectual property, other than licenses granted in the ordinary course of
business.

(b) Matters Requiring Series B Director Approval. So long as the holders of
Series B Preferred Stock are entitled to elect the Series B Director, the
Company hereby covenants and agrees with each of the Investors that it shall
not, without approval of the Board of Directors, which approval must include the
affirmative vote of the Series B Director:

(i) make, or permit any subsidiary to make, any loan or advance to, or own any
stock or other securities of, any subsidiary or other corporation, partnership,
or other entity unless it is wholly owned by the Company;

(ii) make, or permit any subsidiary to make, any loan or advance to any Person,
including, without limitation, any employee or director of the Company or any
subsidiary, except advances and similar expenditures in the ordinary course of
business or under the terms of an employee stock or option plan approved by the
Board of Directors;

(iii) guarantee, directly or indirectly, or permit any subsidiary to guarantee,
directly or indirectly, any indebtedness except for trade accounts of the
Company or any subsidiary arising in the ordinary course of business;

(iv) make any investment, through the direct or indirect holding of securities
or otherwise, other than investments in prime commercial paper, money market
funds, certificates of deposit in any United States bank having a net worth in
excess of $100,000,000 or obligations issued or guaranteed by the United States
of America, in each case having a maturity not in excess of two years;

(v) incur any aggregate indebtedness outside the ordinary course of business
that is not already included in a budget approved by the Board of Directors,
other than trade credit incurred in the ordinary course of business;

(vi) otherwise enter into or be a party to any transaction with any director,
officer, or employee of the Company or any “associate” (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such Person, except for transactions
contemplated by this Agreement, the Purchase Agreement and the Transaction
Agreements (as such term is defined in the Purchase Agreement);

(vii) hire, terminate, or change the compensation of the executive officers,
including approving any option grants or stock awards to executive officers;

(viii) change the principal business of the Company, enter new lines of
business, or exit the current line of business; or

 

18



--------------------------------------------------------------------------------

(ix) sell, assign, license, pledge, or encumber material technology or
intellectual property, other than licenses granted in the ordinary course of
business.

4.4 Board Matters. Unless otherwise determined by the vote of a majority of the
directors then in office, the Board of Directors shall meet at least quarterly
in accordance with an agreed-upon schedule. The Company shall reimburse the
nonemployee directors for all reasonable out-of-pocket domestic travel expenses
incurred (consistent with the Company’s travel policy) in connection with
attending meetings of the Board of Directors.

4.5 Successor Indemnification. If the Company or any of its successors or
assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Certificate of Incorporation, or
elsewhere, as the case may be.

4.6 Termination of Covenants. The covenants set forth in this Section 4, except
for Section 4.5, shall terminate and be of no further force or effect
(i) immediately before the consummation of the IPO (ii) when the Company first
becomes subject to the periodic reporting requirements of Section 12(g) or 15(d)
of the Exchange Act or (iii) upon a Deemed Liquidation Event, as such term is
defined in the Company’s Certificate of Incorporation, whichever event occurs
first.

5. Miscellaneous.

5.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate of a Holder; or (ii) is a Holder’s Immediate
Family Member or trust for the benefit of an individual Holder or one or more of
such Holder’s Immediate Family Members; provided, however, that (x) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee and the Registrable Securities with
respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, including the provisions
of Section 2.11. For the purposes of determining the number of shares of
Registrable Securities held by a transferee, the holdings of a transferee
(1) that is an Affiliate or stockholder of a Holder; (2) who is a Holder’s
Immediate Family Member; or (3) that is a trust for the benefit of an individual
Holder or such Holder’s Immediate Family Member shall be aggregated together and
with those of the transferring Holder; provided further that all transferees who
would not qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

 

19



--------------------------------------------------------------------------------

5.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

5.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

5.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; or (iii) three (1) business days after the
business day of deposit with an internationally recognized overnight courier,
freight prepaid, specifying next-day delivery, if available, with written
verification of receipt. All communications shall be sent to the respective
parties at their addresses as set forth on Schedule A or Schedule B (as
applicable) hereto, or to the principal office of the Company and to the
attention of the Chief Executive Officer, in the case of the Company, or to such
email address, facsimile number, or address as subsequently modified by written
notice given in accordance with this Section 5.5. All notices to the Company
pursuant to this Section 5.5 shall be sent to Nanotope, Inc., 8025 Lamon Avenue,
Suite 450, Skokie, IL 60077. If notice is given to the Company, a copy shall
also be sent to Neal, Gerber & Eisenberg LLP, Two North LaSalle Street, Suite
2200, Chicago, IL 60602, Attention: Jon Wasserman, Facsimile Number
(312) 269-1747.

5.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor without the written consent of such Investor, unless such
amendment, termination, or waiver applies to all Investors in the same fashion.
Further, this Agreement may not be amended, and no provision hereof may be
waived, in each case, in any way which would adversely affect the rights of the
Key Holders hereunder in a manner disproportionate to any adverse effect such
amendment or waiver would have on the rights of the Investors hereunder, without
also the written consent of the holders of at least a majority of the
Registrable Securities held by the Key Holders. The Company shall give prompt
notice of any amendment or termination hereof or waiver hereunder to any party
hereto that did not consent in writing to such

 

20



--------------------------------------------------------------------------------

amendment, termination, or waiver. Any amendment, termination, or waiver
effected in accordance with this Section 5.6 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

5.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

5.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

5.9 Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series B
Preferred Stock after the date hereof, whether pursuant to the Purchase
Agreement or otherwise, any purchaser of such shares of Series B Preferred Stock
may become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed an
“Investor” for all purposes hereunder. No action or consent by the Investors
shall be required for such joinder to this Agreement by such additional
Investor, so long as such additional Investor has agreed in writing to be bound
by all of the obligations as an “Investor” hereunder.

5.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled. Upon the effectiveness of this Agreement, the Prior
Agreement shall be deemed amended and restated and superseded and replaced in
its entirety by this Agreement, and shall be of no further force or effect.

5.11 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

5.12 Acknowledgment. The Company acknowledges that the Investors are in the
business of venture capital investing and therefore review the business plans
and related proprietary information of many enterprises, including enterprises
which may have products or services which compete directly or indirectly with
those of the Company. Nothing in this Agreement shall preclude or in any way
restrict the Investors from investing or participating in any particular
enterprise whether or not such enterprise has products or services which compete
with those of the Company.

[Remainder of Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  THE COMPANY:   NANOTOPE, INC. By:    /s/ Christopher Anzalone Name:   
Christopher Anzalone Title:    President and CEO   INVESTORS:   ARROWHEAD
RESEARCH
CORPORATION By:    /s/ Paul McDonnel Name:    Paul McDonnel Title:    Chief
Financial Officer   By:      Name:    Title:      By:      Name:    Title:     
By:      Name:    Title:   

[Signature page to Second Amended and Restated Investor Rights Agreement]



--------------------------------------------------------------------------------

  KEY HOLDERS:   BENET GROUP, LLC Signature:    /s/ Christopher Anzalone Name: 
  Christopher Anzalone Title:    Manager By:        By:          MASA ENERGY,
LLC Signature:    /s/ Paul McDonnel Name:    Paul McDonnel Title:    Chief
Financial Officer

[Signature page to Second Amended and Restated Investor Rights Agreement]